Citation Nr: 1642920	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-33 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a pelvic disorder claimed as pelvic tilt, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1955.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file is now entirely in VA's electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In December 2014, the claim of entitlement to service connection for a left knee disability was reopened, and the remaining issues were remanded by the Board for further development.  The case has now been returned for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for a bilateral hearing loss, tinnitus, right knee osteoarthritis with residuals of  a total right knee replacement, and right ankle osteochondromatosis. 

2.  The preponderance of the competent and credible evidence of record is against finding that a left knee disability is etiologically related to service or was caused or aggravated by a service-connected disability. 

3.  The preponderance of the competent and credible evidence of record is against finding that a low back disability is etiologically related to service or was caused or aggravated by a service-connected disability. 

4.  The preponderance of the competent and credible evidence of record is against finding that a pelvic disorder is etiologically related to service or was caused or aggravated by a service-connected disability. 

5.  The preponderance of the competent and credible evidence of record is against finding that a right hip disability is etiologically related to service or was caused or aggravated by a service-connected disability. 

6.  The preponderance of the competent and credible evidence of record is against finding that a left hip disability is etiologically related to service or was caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated during service, arthritis of the left knee may not be presumed to have been so incurred, and a left knee disorder was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  A low back disability was not incurred or aggravated during service, lumbar arthritis may not be presumed to have been so incurred, and a low back disorder was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

3.  A pelvic disorder was not incurred or aggravated during service, pelvic arthritis may not be presumed to have been so incurred, and a pelvic disorder was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

4.  A right hip disability was not incurred or aggravated during service, right hip arthritis may not be presumed to have been so incurred, and a right hip disorder was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

5.  A left hip disability was not incurred or aggravated during service, left hip arthritis may not be presumed to have been so incurred, and a left hip disorder was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Under 38 C.F.R. § 3.303(b), service connection may be established by demonstrating continuity of symptomatology.  Continuity may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to diseases recognized by VA as "chronic."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Arthritis is a "chronic" disease for VA purposes.  38 U.S.C.A. § 1101.  Chronic diseases that become manifest to a degree of 10 percent within one year of termination of active duty may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Left Knee Disability 

The Veteran contends that his service-connected right knee and right ankle disabilities have caused him to modify his gait, which over time has led to the development of a left knee disability.  The Veteran is service connected, in pertinent part, for right knee osteoarthritis, status post total knee replacement, and right ankle osteochondromatosis.  Service connection for right knee and ankle disorders was initially effective from September 17, 1962.

The Board acknowledges that the Veteran has a current diagnosis of a left knee disability, diagnosed as osteoarthritis, status post total knee joint replacement, meniscectomy, chondroplasty, and arthroplasty.  The preponderance of the most probative medical evidence does not, however, is against establishing that the left knee disability is related to the Veteran's service or has been caused or aggravated by his right knee or ankle disabilities.

There is neither evidence that the Veteran incurred a left knee injury in service, nor is there evidence that the Veteran alleged that such as injury occurred.  The Veteran's November 1953 physical examination and March 1955 separation examination showed normal lower extremities.  There is no medical evidence linking the Veteran's left knee disability to service, and he has not alleged that his left knee disability began during service or is related to any incident in service.  This is supported by the findings of the April 2016 VA examiner, who stated that the Veteran's left knee disability was less likely than not incurred in or caused by service, as there was no documentation of a left knee disorder in service or in the years following service, and that medical literature indicated that the claimant's premature degenerative changes could be caused by his chronic obesity.  

There is also no evidence of a diagnosis of arthritis within one year of separation from active duty or that there was continuous symptomatology from the time of service to the present.  See Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a).  At a December 1962 VA examination for right ankle and knee disabilities, the Veteran did not report any left knee problems, and his gait was noted to be normal.  At a January 1968 VA examination for the right ankle and knee, the Veteran reported having difficulty standing for long periods of time, but no left knee disability was noted.

The Veteran contends only that he believes his left knee disability was caused or aggravated by his right knee and ankle disabilities due to his altered gait.  At a March 1994 VA examination, the Veteran reported having pain in both knees.  He walked with a very minimal limp and used a knee brace.  Right and left knee flexion was to 130 degrees and extension was to 0.  At a March 1998 VA examination, the Veteran reported that his right knee pain had increased.  He was noted to walk with a limp and had moderately severe deformity of the right medial tibial plateau. 

VA treatment records show that in February 1993, the Veteran reported right foot pain that had progressed to pain and swelling in both legs and feet.  In February 1997, the Veteran reported that when he favored his right leg, his left leg began to bother him, and VA treatment records show frequent complaints of pain and diagnoses of bilateral knee osteoarthritis since at least 1998.  In October 1998, the Veteran was diagnosed with left knee degenerational medial meniscus tear and underwent an arthroscopy and partial medial meniscectomy and chondroplasty.

An April 1999 VA examination indicated that the Veteran had reported increased problems with his left knee for the prior five years, including pain, swelling, stiffness, and weakness.  X-rays showed early degenerative arthritis.  In October 1999, he reported being bothered by some knee pain.  He reported undergoing arthroscopy in both knees a year or two earlier.  The Veteran complained of continued bilateral knee pain in October 2000 and April 2004, and in December 2005, he reported that his left knee started hurting approximately 10 years earlier.  X-rays showed advanced degenerative joint disease.  In June 2008 and February 2009, the Veteran reported having extreme left knee pain.  In January 2012, the Veteran underwent a failed left knee unicompartmental arthroplasty.

In June 2010, the Veteran's physician T.W. wrote that the Veteran has had "work done on his left knee as a result of favoring his service-connected right knee."  In February 2011, physician T.W. wrote that the Veteran had applied for service connection for the left knee "as this is a deteriorated as a result of his other knee problem," and in September 2011, physician T.W. stated that the pain in the left knee was "likely related" to the right knee.

Private treatment records show that the Veteran has reported left knee pain, stiffness, crepitation, giving way, and exercise intolerance, with a diagnosis of severe degenerative joint disease.  A March 2012 letter from private physician H.K. stated that the Veteran had prior problems with his legs and pelvis which could have led to his osteoarthritis in the left knee.

The Veteran has also attended several VA examinations for the left knee.  At a May 2006 VA examination, the Veteran reported left knee pain and disability which he felt was secondary to his right knee injury due to an antalgic gait.  The examining physician reviewed the claims file and performed an in-person examination of the Veteran.  He diagnosed the Veteran with left knee osteoarthritis, but stated that it could not be said with certainty without resort to speculation whether the left knee condition was secondary to the right knee damage.

At a May 2008 VA examination, the Veteran reported that he had bilateral knee pain, and that since his right knee surgery, he had favored that knee, due to excessive pain in the left knee.  He was noted to have an antalgic gait and was diagnosed with left knee osteoarthritis.  At a May 2009 VA examination, the Veteran was found to have an antalgic gait, and it was noted that his bilateral knee problems contributed to his difficulty walking, standing, and performing physical activity.

An April 2016 VA examiner reviewed the Veteran's medical records in great detail, including the March 2012 statement from Dr. H.K. and the Veteran's primary care physician's notations that the left knee problems could be related to the right knee.  The examiner diagnosed the Veteran with left knee total knee joint replacement, meniscectomy, chondroplasty, and arthroplasty, with residuals of knee pain and scar.  The examiner opined, however, that it was less likely than not that the left knee disability was proximately due to or permanently aggravated by his right knee or ankle disabilities.  The examiner explained that the Veteran was found to have a severe left knee condition in 1998, diagnosed as chondromalacia and meniscal tear, but that his records showed that he walked with a normal gait in the years following service, and there was no documentation of weakness, instability, or right quadriceps wasting which could cause an abnormal gait.  Medical evidence indicated that such a disability would not be caused in the absence of a severely abnormal gait.  The examiner discussed the other medical evidence of record, and noted that the April 2012 letter from Dr. H.K. did not provide any rationale, and that the opinion did not indicate that it was a service-connected ankle or knee disability which caused the left knee disorder.  

Lastly, the examiner stated that it was less likely than not that the Veteran's left knee disability was aggravated beyond its natural progression by his service-connected disabilities, explaining that medical evidence indicated that such a disorder would not be aggravated in the absence of a severely abnormal gait.  He also noted that the Veteran had been diagnosed with chronic obesity, and that the medical literature supports that the left knee, which is a major weight-bearing joint, would have premature degenerative changes which were caused and aggravated by obesity.

The Board has reviewed all of the evidence of record, and finds that it preponderates against finding that the Veteran's left knee disability was incurred in service or that it was caused or aggravated by a service-connected disability.  

The most probative medical opinion of record is the April 2016 VA examination opinion, which was provided by a qualified physician after reviewing the Veteran's complete medical records and claims file and performing an in-person examination.  The examiner found that the Veteran's left knee disability was less likely than not proximately due to or permanently aggravated by his right knee or ankle disabilities.  He provided an extensive rationale, explaining that the Veteran's records did not show an altered gait from the time of separation from service until his initial diagnosis of a left knee disability, and that medical literature indicated that if a right lower extremity were to cause or aggravate such a disability, it would require a "severely abnormal gait," which the Veteran did not have.  The April 2016 examiner provided an alternate etiology for the Veteran's condition, indicating that chronic obesity would cause premature degenerative changes.  This opinion provided a detailed rationale and the findings accurately reflect the medical evidence of record, which was discussed in detail.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The Board finds that the April 2016 VA medical opinion outweighs the statements made by physician T.W. and physician H.K.  Physician H.K.'s March 2012 letter provided no rationale and did not specifically refer to the Veteran's service-connected right ankle and knee disabilities, but instead indicated only that "prior problems with his legs and pelvis" led to left knee osteoarthritis.  The statements made by physician T.W. contain very little rationale, stating only that the left knee pain was as a result of favoring the right knee.  This opinion is found to be less probative than the April 2016 opinion, which discusses the medical literature indicating that a severely altered gait would be required to cause such a disability and the absence of evidence of an altered gait in the years following the Veteran's service.  Physician T.W. did not discuss the Veteran's gait, the timing of the onset of his left knee problems, or the reason why "favoring" the right knee would cause a left knee disability.

While the Veteran may sincerely believe that his current left knee disability has been caused by his service-connected right lower extremity disabilities, his testimony on the etiology of his condition or its diagnosis is not probative.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, a complex medical condition such as arthritis and its underlying etiology are medical questions which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  

The evidence therefore preponderates against entitlement to service connection for a left knee disability.  The Board finds no evidence indicating that a left knee disability was incurred in service or within one year of separation from active duty.  The most probative medical evidence of record indicates that the Veteran's left knee disability was not caused or aggravated by service-connected disabilities.  The preponderance of the probative and competent evidence therefore weighs against the claim, and it must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability 

The Veteran also contends that he has a low back disability that was caused by an altered gait from his service-connected right knee and ankle disabilities.

There is no evidence that the Veteran incurred a lower back injury in service, and he has not alleged that he incurred a back injury in service or that his current low back disorder is related to service.  The Veteran's service treatment records show that the November 1953 physical examination and the March 1955 separation examination showed a normal spine, and they are silent for any complaints or treatment of the lower back.  There is absolutely no evidence indicating that the Veteran had arthritis/degenerative changes in his lower back within one year of his separation from active duty service or that there has been chronicity of the condition during service or continuity of symptomatology since service.  Lastly, the April 2016 examination opined that the Veteran's low back disability was less likely than not incurred in or caused by service.  See Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a).  Service connection on a direct or presumptive basis is therefore not warranted.

The preponderance of the evidence also is against finding that the Veteran's low back disability has been caused or aggravated by his service-connected right knee and ankle disabilities.

The first recorded evidence of record of lower back pain is from May 2001, when the Veteran reported that while lifting a heavy rock three weeks earlier, he had a lower spine ache.  He reported that he had reinjured his back after an original injury which occurred 20 years earlier to the lower vertebrae and tailbone.  In June 2001, the Veteran reported having low back pain for the prior two years which was worse with lifting heavy objects and caused discomfort while walking.  X-rays showed lumbar degenerative disease.  Physical examination showed a decreased range of motion, and he was diagnosed with chronic low back pain.  In September 2015, the Veteran reported back and leg pain.

The Veteran was afforded a VA examination in April 2016.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and noted that the claimant had reported lower back pain since 2001.  Physical examination found a decreased range of motion.  The examiner stated that it was less likely as not that the condition was proximately due to or the result of his service-connected right knee or his ankle disabilities.  The examiner explained that the Veteran was diagnosed with a low back condition in May 2001, following two episodes of back injury in 1981 and 2001.  The records also showed that the Veteran ambulated with a normal gait from the time of service until 2001, with no documentation of right knee or ankle weakness, instability, or quadriceps wasting.  Peer reviewed medical literature supported the position that a low back disability could not be caused by the right knee condition in the absence of a severely abnormal gait.  The disability was also less likely than not aggravated beyond its natural progression by a right knee or ankle disability, as the Veteran's back disability was stable, and there was no documentation to show a progression of the back condition that was diagnosed in 2011.  

The Board finds the April 2016 VA examination to be highly probative and persuasive evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008); see also Prejean, 13 Vet. App. at 448-9.  While the April 2016 examiner found that the Veteran had a current low back disorder, he provided ample explanation why this disorder was not caused or aggravated by his right knee or ankle disability, including a detailed discussion of the Veteran's medical history and past back pain complaints, and his findings are consistent with the medical evidence of record.

There are no other medical opinions which conflict with the findings of the April 2016 VA examiner, and no other competent medical evidence of record that establishes a causal connection between the Veteran's low back disorder and his service-connected disabilities or his service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  None of the medical evidence of record includes any indication that the Veteran's low back disability was caused by service or was caused or aggravated by his right ankle and knee disabilities.  The Veteran's treatment records show, instead, that his back pain was caused by injuries after service.  In May 2001, the Veteran reported that he had reinjured his back following an original injury to the lower vertebrae and tailbone 20 years earlier, which would still be approximately 25 years after his separation from service.  

The lay assertions of the Veteran that his right knee and ankle disabilities may have caused or aggravated his low back disability do not constitute competent and credible evidence to satisfy this nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as lumbar spine arthritis.  Jandreau v, 492 F.3d at 1376-77.  Thus, there is no competent and credible evidence relating the Veteran's low back disability to his service-connected disabilities.  The Veteran's lay testimony is furthermore outweighed by the more probative opinion of the April 2016 VA examiner, a qualified physician who is competent to make such a medical judgment.

The Board finds that the preponderance of the evidence is against finding that the Veteran has a low back disability that is related to any event in service, that was incurred within one year of separation from service, or that is caused or aggravated by his service-connected disabilities.  The Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the appellant's claim, the doctrine does not apply.  See Gilbert, 1 Vet. App. 49.

Bilateral Hip and Pelvis Disabilities

The Veteran also contends that he has a pelvis or bilateral hip disorder which was caused by his service-connected right knee and ankle disabilities.

The Board accepts that the Veteran has a current bilateral hip disability.  Although the January 2012 VA examiner did not find that the Veteran had a current hip disability other than "pelvic tilt," which he stated in a follow-up e-mail was not a hip condition, the April 2016 VA examiner found that the claimant had a diagnosis of left and right hip strain.  The Board notes that the Veteran has not specifically filed a claim for a pelvis disorder separate from his hip disability, but has only requested that this claim for a hip condition be considered as secondary to "pelvic tilt" and that he had been told that he had a pelvis condition that was due to injuries to the lower extremities.  

There is no evidence that the Veteran incurred a hip or pelvis injury in service, nor has he alleged any such injury.  The Veteran's November 1953 physical examination and March 1955 separation examination showed a normal spine and lower extremities.  There is no medical evidence indicating any hip or pelvis injury in service, and there is no medical evidence linking any current hip or pelvis disability to service.  Therefore, service connection on a direct basis is not warranted.  This is supported by the findings of the April 2016 VA examiner, who stated that it was less likely than not that the Veteran's pelvic disorder, pelvic tilt, or hip disability were incurred in or caused by service.  He explained that the service medical records showed no documentation of such disabilities in service, and the 1953 and 1955 physicals showed no pelvic or hip disorders.  There were no medical records in the years immediately following service to establish the chronicity of pelvic tilt or a bilateral hip condition, and after service the Veteran was gainfully employed at autoshops.  

The Board notes that 2016 X-rays showed minimal degenerative changes in the hip joint spaces.  There is no evidence, however, of a diagnosis of arthritis within one year of separation from active duty or that there was continuous symptomatology from the time of service to the present.  See Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a).

The evidence also preponderates against finding that any current pelvic or hip disability has been caused or aggravated by his right knee and ankle disabilities.

The Veteran's treatment records show that in June 2001, his hips had normal range of motion but caused back pain.  In June and October 2002, the Veteran reported continued hip pain.

At a January 2012 VA examination, the Veteran reported having intermittent bilateral hip pain for the past 30 years; typically occurred with prolonged walking.  The examiner noted that the Veteran had a slight restriction in hip flexion, but he did not find that the claimant had a current hip disability.  The examiner noted that there were no medical records attesting to the Veteran having chronic complaints of the hips, and that the appellant had a pelvic tilt that was not secondary to osteochondromatosis.  In a follow-up e-mail, the examiner wrote that a pelvic tilt is not a hip condition.

At an April 2016 VA examination the examiner reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported that his hips hurt when he walked long distances.  Physical examination found normal range of hip motion.  The examiner found no objective evidence of pelvic tilt and diagnosed with Veteran with left and right hip strains.  The examiner opined that the pelvic and hip disorders were less likely than not proximately due to the service-connected right knee or ankle disabilities, as the Veteran was found to have a hip condition in 2002, at which time his gait was noted to be normal.  The medical records showed that the Veteran had a normal gait in the years following service until much later, with no documentation of weakness, instability, or right quadriceps wasting.  Peer reviewed medical literature indicated that a pelvic or hip disorder would not be caused in the absence of a severely abnormal gait.  The examiner also opined that it was also less likely than not that a hip or pelvic disorder was aggravated beyond its natural progression by his right knee or ankle disabilities, as there was no documentation to show a progression of the disorders and there was no evidence of a sufficiently abnormal gait.

The Board finds the April 2016 VA examination to be highly probative and persuasive evidence, which was provided by a qualified physician after examining the Veteran in person and extensive review of the medical history.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008); see also Prejean, 13 Vet. App. at 448-9.  The April 2016 examiner provided adequate rationale for his findings, and they are consistent with the medical evidence of record.  There are no medical opinions which conflict with the findings of the April 2016 VA examiner, and there is no competent medical evidence of record that establishes a causal connection between any hip or pelvic disorder and the Veteran's service-connected disabilities or his service.  The evidentiary deficiency regarding evidence of a nexus is, again, fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The lay assertions of the Veteran that he has a hip or pelvis disability that was caused by his right ankle and knee disabilities do not constitute competent and credible evidence to satisfy this nexus requirement.  As discussed above, the Veteran, as a layperson, does not  possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a complex medical condition.  Jandreau v, 492 F.3d at 1376-77.  Thus, there is no competent and credible evidence relating a hip or pelvic disorder to his service-connected right knee or ankle disorders.  The Veteran's lay testimony is furthermore outweighed by the more probative opinion of the April 2016 VA examiner.

The Board finds that the preponderance of the evidence is against finding that the Veteran has a bilateral hip or pelvic disorder that is related to any event in service, that pelvic or hip arthritis was compensably disabling within one year of separation from active duty, or that any hip or pelvic disorder is caused or aggravated by his service-connected disabilities.  The Board has again considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against the claim, the doctrine does not apply.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a pelvic disorder, claimed as a pelvic tilt, is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


